Per Curiam.

The verdict is palpably against evidence. The vessel was not competent to resist the ordinary attacks of wind and weather. On what ground the jury found the verdict, it is difficult to suppose; unless they misconceived the well settled and clear rule of law, that the want of seaworthiness in the vessel, will affect a policy on the goods, as well as on the vessel; for it is an implied warranty in every contract of insurance, whether on goods or ship, that the ship is seaworthy, and competent to perform the voyage insured. (Park, 230, 231.) The previous survey of the vessel makes no difference in the rule. The verdict ought to be set aside on payment of costs.
Lewis, J. riot having heard the argument, gave no opinion.
New trial granted.(a)

(a) To answer the implied warranty of seaworthiness, the vessel must bo sufficiently .sound, staunch and fit to resist the usual perils of the employment contemplated by the insurance, and get to her port of destination with reasonable expedition. She should, therefore, be manned by a crew adequate to the voyage, commanded by a skilful officer, supplied with pilots when necessary, and sufficient stores, sails, tackle, rigging, cables and anchors. (1 Phillips on Ins. ed. 1840, 308, et saq. Marshall on Ins. 353, 354.) A vessel constructed without knees was held unseaworthy for a foreign voyage. (Watt v. Morris, 1 Dow, 32.) A ship of which the timbers are decayed and the iron work loose, (Douglass v. Scougall, 4 Dow, 269,) or of which the captain is incompetent, (Walden v. The Fireman’s Ins. Co. 12 Johns. 133.; see Tail v. Levi, 14 East, 481,) or the crew inadequate, (Silva v. Low, 1 Johns. Cas. 184, 198.) or which has no officer capable of navigating her except the captain, on a voyage from Madras to London, (Clifford v. Hunter, 3 Car. & Payne, 16,) or no pilot where it is customary to have one, (Law v. Hollingsworth, 7 Term R. 160 ; Stanwood v. Rich, 1 Phillips on Ins. 315,) or no proper supply of sails, (Wedderburn v. Bell, 1 Campbell, 1,) anchors and cables, (Wilkie v. Geddes, 3 Dow, 57,) fuel and candles, (Fontaine v. Phoenix Ins. Co. 10 Johns. 58,) or no medicine chest, where one is required for the voyage, (see Wolf v. Claggett, 3 Esp. 257 ; as to stowing water below deck in certain voyages, see Warren v. Man. Ins. Co. 13 Pick. 518,) is unseaworthy. (See a very full consideration of this question in Phillips and Marshall, ut sup.)